EXHIBIT 10.1
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (the “Agreement”) dated as of February 25, 2013,
by and among INCEPTION RESOURCES, LLC, a Utah limited liability company
(“Seller”) on one hand, and GOLD AMERICAN MINING CORP., a Nevada corporation
(“Purchaser”), Inception Development Inc., an Idaho corporation and wholly-owned
subsidiary of Purchaser (“Subsidiary”) and Brett Bertolami, the majority
shareholder of the Purchaser (the “Majority Shareholder”) on the other hand.
 
BACKGROUND
 
WHEREAS, Purchaser through Subsidiary desires to purchase certain of Seller’s
assets, properties and related rights, and Seller desires to sell such assets,
properties and related rights on the terms and subject to the conditions set
forth in this Agreement (the “Purchase”).
 
WHEREAS, the Board of Directors of the Purchaser, the Subsidiary, the Majority
Shareholder and the Seller have each approved this Agreement and the
transactions contemplated and described hereby, including, without limitation,
the Purchase.
 
WHEREAS, it is intended that the sale of the Acquired Assets (as defined below)
by the Seller shall qualify for United States federal income tax purposes as a
tax-free reorganization within the meaning of Section 368 of the Internal
Revenue Code of 1986, as amended.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally bound hereby, the parties hereto agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1 Certain Definitions.  As used in this Agreement, the following terms shall
have the respective meanings ascribed to them in this Section in each case:
 
“Acquired Assets” means all of Seller’s and its affiliates’ right, title, and
interest in certain of Seller’s assets, properties and related rights of every
kind, nature and description existing on the Closing Date, wherever such assets
are located and whether such assets are real, personal or mixed, tangible or
intangible, all as set forth on Schedule 1.1 .
 
“Affiliate” of any Person means any Person, directly or indirectly controlling,
controlled by or under common control with such Person (and includes without
limitation all shareholders of such Person).
 
“Authority” means any federal, state, local or foreign governmental or
regulatory entity (or any department, agency, authority or political subdivision
thereof).“Lien” means any lien, charge, claim, pledge, security interest,
conditional sale agreement or other title retention agreement, lease, mortgage,
security agreement, option or other encumbrance (including without limitation
the filing of, or agreement to give, any financing statement under the Uniform
Commercial Code of any jurisdiction).
 
 
1

--------------------------------------------------------------------------------

 
 
“Person” means an individual, a corporation, a partnership, an association, an
Authority, a trust or other entity or organization.
 
“Taxes” means any federal, state, local and foreign income, payroll,
withholding, excise, sales, use, personal property, use and occupancy, business
and occupation, mercantile, real estate, gross receipts, license, employment,
excise, severance, stamp, premium, windfall profits, social security (or similar
unemployment), disability, transfer, registration, value added, alternative, or
add-on minimum, estimated, or capital stock and franchise and other tax of any
kind whatsoever, including any interest, penalty or addition thereto, whether
disputed or not.
 
ARTICLE 2
THE TRANSACTION
 
2.1 Sale and Purchase of Assets.  Subject to the terms and conditions of this
Agreement, at the Closing referred to in Section 2.2 below, Seller shall (and
shall cause each of its respective Affiliates to) sell, assign, transfer,
deliver and convey to Subsidiary the Acquired Assets, free and clear of all
Liens of every kind, nature and description except as set forth in this
Agreement for the Purchase Price specified below in Section 2.3.
 
2.2 Closing.  Subject to the terms and conditions of this Agreement, the closing
of the purchase and sale of the Acquired Assets as contemplated herein (the
“Closing”) shall take place at the Fleming PLLC, 49 Front Street, Suite 206,
Rockville Centre, NY, 11570 at ______ a.m. local time, on February 25, 2013. The
date and time on which the Closing occurs is hereinafter referred to as the
“Closing Date.”
 
2.3 Purchase Price.  Subject to the terms and conditions of this Agreement, the
aggregate purchase price to be paid by Purchaser for the purchase of the
Acquired Assets (the “Purchase Price”) shall be (a) 16,000,000 shares of common
stock of the Purchaser, $0.00001 par value per share (the “Shares”), (b) the
assumption of promissory notes dated January 17, 2013, (i)  in the amount of
$800,000 payable by Seller to UP and Burlington Development, LLC (“UP”), secured
by a trust deed, attached hereto as Exhibit A (the “UP Note”) and (ii) in the
amount of $150,000 payable by Seller to Bitterroot-Salmon Conservation Project,
LLC (“BRS”), secured by a trust deed, attached hereto as Exhibit B (the “BRS
Note” and together with the UP Note, the “Notes”) and (c) the assignment by
Seller of the Assignment of Interest, dated January 17, 2013 and attached hereto
as Exhibit C, pursuant to which Seller conveyed to BRS a three percent (3%) Net
Smelter Return Royalty in and to the spot sale proceeds received less all of the
offsite smelting, refining, and transportation costs incurred by Seller
associated with  the purification of economic metals derived from the Acquired
Assets (the “Royalty”).  The Shares are being issued under Section 4(2) under
the Securities Act of 1933, as amended (the “Securities Act”) and/or Rule 506
promulgated under the Securities Act and, as a result, the certificate
representing the Shares shall be affixed with the appropriate restrictive legend
in accordance with the Securities Act.
 
 
2

--------------------------------------------------------------------------------

 
 
The Purchaser acknowledges that the certificate representing the Shares shall
bear the following legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT WITH RESPECT TO THE
SECURITIES UNDER SUCH ACT AND THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A OF SUCH ACT.
 
2.4 No Assumption of Liabilities.  Except as set forth in this Agreement, all
liabilities and obligations of Seller shall be retained by the Seller.
 
2.5 Deliveries and Proceedings at Closing.  Subject to the terms and conditions
of this Agreement, at the Closing:
 
(a) Deliveries to Subsidiary.  Seller will deliver or cause to be delivered to
Subsidiary:
 
(i) A deed conveying to the Subsidiary all of the Seller’s right, title and
interests in the Acquired Assets, as reasonably satisfactory to the Purchaser;
 
(ii) A certificate executed by the manager of Seller dated as of the Closing,
certifying the effectiveness of the resolutions of the members of Seller
authorizing the execution, delivery and performance of this Agreement and the
transactions contemplated by this Agreement.
 
(iii) all such other documents, certificates and opinions as the Purchaser or
its counsel shall reasonably request.
 
(b) Deliveries By Purchaser to Seller.  Purchaser will deliver to Seller:
 
(i) The Shares, which are required to be delivered within three (3) days of
Closing;
 
(ii) assumption by Subsidiary of the Notes and the Royalty pursuant to that
certain Assignment and Novation Agreement between Inception Resources, LLC,
Inception Development, Inc., Bitterroot-Salmon Conservation Project, LLC and UP
and Burlington Development, LLC;
 
(iii) all such other documents, certificates and opinions as Seller or its
counsel shall reasonably request.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Each of Purchaser, the Subsidiary and Majority Shareholder, jointly and
severally represent and warrant to Seller as follows:
 
3.1 Qualification.  Purchaser and Subsidiary are corporations duly organized,
validly existing and in good standing under the laws of the State of Nevada and
the State of Idaho, respectively, and have all requisite power and authority to
own, lease and operate the assets and properties now owned and leased by
Purchaser and Subsidiary, including the Acquired Assets and their respective
businesses, as and where presently being conducted.  Purchaser and Subsidiary
are qualified to do business and are in good standing as foreign corporations in
all jurisdictions as applicable, wherein the nature of its activities or its
properties owned or leased makes such qualification necessary, except where the
failure to be so qualified would not have a material adverse effect on the
condition (financial or otherwise), properties, assets, liabilities, business
operations, results of operations or prospects of the Purchaser taken as a whole
(the “Condition of the Purchaser”).
 
3.2 Capitalization of the Purchaser.  On November 21, 2012, the Purchaser
amended its articles of incorporation to effect a 1:200 reverse stock split (the
“Reverse Split”) of its outstanding shares of common stock. The authorized
capital stock of the Purchaser 500,000,000 shares of Purchaser’s common stock,
$.00001 par value (the “Common Stock”), with 449,025 post Reverse Split shares
of Common Stock currently issued and outstanding and such shares are duly
authorized, validly issued, fully paid and non-assessable, and none of such
shares have been issued in violation of the preemptive rights of any Person. The
offer, issuance and sale of such shares of Purchaser’s Common Stock were (a)
exempt from the registration and prospectus delivery requirements of the
Securities Act, (b) registered or qualified (or were exempt from registration or
qualification) under the registration or qualification requirements of all
applicable state securities laws and (c) accomplished in conformity with all
other applicable securities laws. None of such shares of Purchaser’s Common
Stock are subject to a right of withdrawal or a right of rescission under any
federal or state securities or “Blue Sky” law. The Purchaser has no outstanding
options, rights or commitments to issue Purchaser’s Common Stock or other Equity
Securities (as defined below) of the Purchaser, and there are no outstanding
securities convertible or exercisable into or exchangeable for Purchaser’s
Common Stock or other Equity Securities of the Purchaser. For purposes of this
Agreement, “Equity Security” shall mean any stock or similar security of an
issuer or any security (whether stock or Indebtedness for Borrowed Money (as
defined below)) convertible, with or without consideration, into any stock or
other equity security, or any security (whether stock or Indebtedness for
Borrowed Money) carrying any warrant or right to subscribe to or purchase any
stock or similar security, or any such warrant or right.
 
 
4

--------------------------------------------------------------------------------

 
 
3.3 Indebtedness.   The Purchaser has no Indebtedness for Borrowed Money. For
purposes of this Agreement, “Indebtedness for Borrowed Money” shall mean (a) all
Indebtedness in respect of money borrowed including, without limitation,
Indebtedness that represents the unpaid amount of the purchase price of any
property and is incurred in lieu of borrowing money or using available funds to
pay such amounts and not constituting an account payable or expense accrual
incurred or assumed in the ordinary course of business of the Purchaser, (b) all
Indebtedness evidenced by a promissory note, bond or similar written obligation
to pay money or (c) all such Indebtedness guaranteed by the Purchaser or for
which the Purchaser is otherwise contingently liable. Furthermore, for purposes
of this Agreement, “Indebtedness” shall mean any obligation of the Purchaser
which, under generally accepted accounting principles in the United Stated
(“GAAP”), is required to be shown on the balance sheet of the Purchaser as a
liability. Any obligation secured by a mortgage, pledge, security interest,
encumbrance, Lien or charge of any kind, shall be deemed to be Indebtedness,
even though such obligation is not assumed by the Purchaser.
 
3.4 Purchaser Stockholders.   The Purchaser has delivered a true and complete
list of the names of the record owners of all of the outstanding shares of
Purchaser’s Common Stock and other Equity Securities of the Purchaser as of
February __, 2013, together with the number of securities held or to which such
Person has rights to acquire. There is no voting trust, agreement or arrangement
among any of the beneficial holders of Purchaser’s Common Stock affecting the
nomination or election of directors or the exercise of the voting rights of
Purchaser’s Common Stock.
 
3.5 Corporate Acts and Proceedings.  The execution, delivery and performance of
this Agreement, has been duly authorized by the Board of Directors of the
Purchaser and the Subsidiary, and all of the corporate acts and other
proceedings required for the due and valid authorization, execution, delivery
and performance of the Agreement and the consummation of the Purchase have been
validly and appropriately taken.
 
3.6 Binding Obligations.  The Agreement and the Purchase constitute the legal,
valid and binding obligations of the Purchaser and the Subsidiary and are
enforceable against the Purchaser in accordance with their respective terms,
except as such enforcement is limited by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
 
3.7 Financial Statements.  Seller has previously been provided with the
Purchaser’s (i) audited balance sheet (the “Balance Sheet”) as of July 31, 2012
(the “Purchaser Balance Sheet Date”), (ii) audited statements of operations and
accumulated deficits and cash flows for the period of inception to July 31,
2012, (iii) unaudited balance sheet as of October 31, 2012, and (iv) unaudited
statements of operations and accumulated deficits and cash flows for the three
months ended October 31, 2012 and October 31, 2011. Such financial statements
are collectively referred to as the “Financial Statements”. The Financial
Statements (a) are in accordance with the books and records of the Purchaser,
(b) present fairly in all material respects the financial condition of the
Purchaser at the dates therein specified and the results of its operations and
changes in financial position for the periods therein specified and (c) have
been prepared in accordance with GAAP applied on a basis consistent with prior
accounting periods.
 
 
5

--------------------------------------------------------------------------------

 
 
3.8 Absence of Undisclosed Liabilities. The Purchaser and the Subsidiary have no
material obligation or liability (whether accrued, absolute, contingent,
liquidated or otherwise, whether due or to become due), arising out of any
transaction entered into at or prior to the Closing.   There are no outstanding,
claimed or threatened liabilities associated with the agreement entered with
Yale Resources Ltd. (the “Yale Project”), the Keeno Property (as defined in the
Purchaser’s Form 10-K for the year ended July 31, 2012 (the “2012 10K”) or the
La Escondida Project as defined in the 2012 10K.  The Yale Project, the Keeno
Property and the La Escondida Project are herein defined as the “Purchaser
Projects”.
 
3.9 Changes.  Since the Purchaser Balance Sheet Date, the Purchaser and the
Subsidiary have not (a) incurred any debts, obligations or liabilities,
absolute, accrued, contingent or otherwise, whether due or to become due, except
for fees, expenses and liabilities incurred in connection with the Purchase and
related transactions and current liabilities incurred in the usual and ordinary
course of business, (b) discharged or satisfied any Liens other than those
securing, or paid any obligation or liability other than, current liabilities
shown on the Balance Sheet and current liabilities incurred since the Purchaser
Balance Sheet Date, in each case in the usual and ordinary course of business,
(c) mortgaged, pledged or subjected to Lien any of its assets, tangible or
intangible other than in the usual and ordinary course of business, (d) sold,
transferred or leased any of its assets, except in the usual and ordinary course
of business, (e) cancelled or compromised any debt or claim, or waived or
released any right, of material value, (f) suffered any physical damage,
destruction or loss (whether or not covered by insurance) materially and
adversely affecting the Condition of the Purchaser, (g) entered into any
transaction other than in the usual and ordinary course of business, (h)
encountered any labor union difficulties, (i) made or granted any wage or salary
increase or made any increase in the amounts payable under any profit sharing,
bonus, deferred compensation, severance pay, insurance, pension, retirement or
other employee benefit plan, agreement or arrangement, other than in the
ordinary course of business consistent with past practice, or entered into any
employment agreement, (j) issued or sold any shares of capital stock, bonds,
notes, debentures or other securities or granted any options (including employee
stock options), warrants or other rights with respect thereto, (k) declared or
paid any dividends on or made any other distributions with respect to, or
purchased or redeemed, any of its outstanding capital stock, (l) suffered or
experienced any change in, or condition affecting, the Condition of the
Purchaser other than changes, events or conditions in the usual and ordinary
course of its business, none of which (either by itself or in conjunction with
all such other changes, events and conditions) has been materially adverse, (m)
made any change in the accounting principles, methods or practices followed by
it or depreciation or amortization policies or rates theretofore adopted, (n)
made or permitted any amendment or termination of any material contract,
agreement or license to which it is a party, (o) suffered any material loss not
reflected in the Balance Sheet or its statement of income for the period ended
on the Purchaser Balance Sheet Date, (p) paid, or made any accrual or
arrangement for payment of, bonuses or special compensation of any kind or any
severance or termination pay to any present or former officer, director,
employee, stockholder or consultant, (q) made or agreed to make any charitable
contributions or incurred any non-business expenses in excess of $50,000 in the
aggregate or (r) entered into any agreement, or otherwise obligated itself, to
do any of the foregoing.
 
 
6

--------------------------------------------------------------------------------

 
 
3.10 Authorization and Enforceability.  Purchaser and Subsidiary have full
corporate power and corporate authority to make, execute, deliver and perform
this Agreement and all other agreements and instruments to be executed by
Purchaser and Subsidiary in connection herewith (such other agreements and
instruments being hereinafter referred to collectively as the “Transaction
Documents”), and the execution, delivery and performance of this Agreement and
the Transaction Documents by Purchaser and Subsidiary have been duly authorized
by all necessary corporate action on the part of Purchaser and Subsidiary
including shareholder approval. This Agreement has been, and as of the Closing
Date the Transaction Documents will be, duly executed and delivered by Purchaser
and Subsidiary. This Agreement is, and as of the Closing Date the Transaction
Documents will be, the legal, valid and binding obligations of Purchaser and
Subsidiary enforceable against Purchaser and Subsidiary in accordance with its
respective terms. Except with respect to the consents to be delivered pursuant
to Section 2.5(a) hereof, no approval, authorization or consent of any other
third party (including any governmental authority) is required in connection
with the execution and delivery by Purchaser and Subsidiary of this Agreement
and the consummation of the Transaction Documents contemplated hereby.
 
3.11 No Pending Litigation or Proceedings.  There are no actions, suits,
investigations or proceedings (public or private) pending against or threatened
against or affecting any of the assets of Purchaser or that question the
validity of this Agreement or any action taken or to be taken by Purchaser in
connection with the consummation of the Transaction Documents before any court
or arbitrator or Authority. There are currently no outstanding judgments,
decrees, settlement agreements or orders of any court or Authority against
Purchaser, or any Affiliate of Purchaser.  All properties leased or otherwise
utilized by Purchaser in the course of its business operations (the
“Properties”) were maintained in compliant manner and Purchaser does not expect
any litigation as a result of the termination of any contracts in connection
with such Properties or the Purchaser Projects.
 
3.12 Consents.  No consent, approval or authorization of, or registration or
filing with, any Person is required to be obtained or received by Purchaser and
Subsidiary in connection with the execution and delivery of this Agreement, the
Transaction Documents, or the consummation of the transactions contemplated
hereby or thereby by Purchaser and Subsidiary.
 
3.13 No Conflicts.  Neither the execution and delivery by Purchaser and
Subsidiary of this Agreement nor the consummation by it of the transactions
contemplated hereby will: (i) conflict with or result in a breach of Purchaser’s
and Subsidiary’s articles of incorporation or by-laws; (ii) violate any statute,
law, rule or regulation applicable to Purchaser and Subsidiary or any order,
writ, injunction or decree of any court or governmental authority applicable to
Purchaser and Subsidiary or (iii) violate or conflict with or constitute a
default under (or give rise to any right of termination, cancellation or
acceleration under) or result in the creation of any Lien on any of the
properties or assets of the Purchaser and Subsidiary pursuant to any agreement,
indenture, mortgage, lease, contract or other instrument to which Purchaser and
Subsidiary are parties or by which they or their respective assets, may be bound
or affected (whether written or oral).
 
 
7

--------------------------------------------------------------------------------

 
 
3.14 Intentionally left blank.
 
3.15 Taxes.  Purchaser and Subsidiary have (a) timely filed all returns and
reports for Taxes, including information returns, that are required to have been
filed by them with the appropriate authority, (b) paid all Taxes that are shown
to have come due pursuant to such returns or reports including any penalties,
deficiencies, interest or other charges or claimed to be due, and (c) paid all
other Taxes for which a notice of assessment or demand for payment has been
received.  There are no extensions of time within which to file any tax reports
or returns and there are no examinations or audits pending or unresolved
examinations or audit issues with respect to Purchaser’s and Subsidiary’s
federal, state or local tax returns.  There are no pending claims or proceedings
relating to, or asserted for, taxes, penalties, interest, deficiencies or
assessments against Purchaser and Subsidiary.  Purchaser and Subsidiary have
withheld and paid all taxes required to have been withheld and paid in
connection with amounts paid or owing to employees, consultants, independent
contractors or other persons.
 
3.16 Brokerage.  Purchaser and Subsidiary have not made any agreement or taken
any other action which might cause anyone to become entitled to a broker’s fee
or commission as a result of the transactions contemplated hereunder.
 
3.17 Compliance with Law. Purchaser and Subsidiary have been and are in
compliance with all applicable laws, regulations and other requirements of all
federal and state governmental authorities, and all municipalities and other
political subdivisions and agencies thereof that have jurisdiction over
Purchaser and Subsidiary.
 
3.18 Licenses, Permits and Agreements.  To the best of Purchaser’s knowledge,
there are no presently existing leases, agreements, permits, consents,
approvals, licenses, contracts or commitments, whether written or oral
(collectively “Documents”), which are required to lawfully conduct the business
of the Purchaser.
 
3.19 Reports.  To the best of Purchaser’s knowledge, all material reports,
schedules and/or returns of any administrative agency of the Federal, or any
State or local governments required to have been filed in connection with the
business of the Purchaser and/or the Purchaser’s assets have been properly filed
and all charges, fees and other payments shown by such reports, schedules and/or
returns to be due and payable by Purchaser required to have been paid, have been
paid. Neither Purchaser nor the Majority Shareholder are a party to any
administrative proceeding before any governmental agency which governs the
business of the Purchaser or pertaining to the Purchasers assets, nor is any
administrative order pending as to any such agency.
 
3.20 Liabilities.  As of the Closing Date, Purchaser will have paid all amounts,
or shall continue to be responsible to pay all amounts due or owing by Purchaser
to third parties, including all employees, contractors, suppliers, professionals
and the like resulting in no liabilities for the Purchaser as of the Closing
Date.
 
 
8

--------------------------------------------------------------------------------

 
 
3.21 No Defaults.  The Purchaser is not in material default and Purchaser has
not received any notice of any default, under any loan, lease, agreement or
contract, nor has any event occurred which, with the passage of time or the
giving of notice, would constitute a material default by Purchaser or by any
other party thereto under any such loan, lease, agreement or contract.
 
3.22 Assets and Contracts.   The Purchaser is not a party to any written or oral
agreement not made in the ordinary course of business that is material to the
Purchaser. The Purchaser is not a party to any written or oral (i) agreement for
the purchase of fixed assets or for the purchase of materials, supplies or
equipment in excess of normal operating requirements, (ii) agreement for the
employment of any officer, individual employee or other Person on a full-time
basis or any agreement with any Person for consulting services, (iii) indenture,
loan or credit agreement, note agreement, deed of trust, mortgage, security
agreement, promissory note or other agreement or instrument relating to or
evidencing Indebtedness for Borrowed Money or subjecting any asset or property
of the Purchaser to any Lien or evidencing any Indebtedness, (iv) guaranty of
any Indebtedness, (v) lease or agreement under which the Purchaser is lessee of
or holds or operates any property, real or personal, owned by any other Person
under which payments to such Person exceed $5,000 per year, (vi) agreement
granting any preemptive right, right of first refusal or similar right to any
Person, (vii) agreement or arrangement with any Affiliate or any “associate” (as
such term is defined in Rule 405 under the Securities Act) of the Purchaser or
any present or former officer, director or stockholder of the Purchaser, (viii)
agreement obligating the Purchaser to pay any royalty or similar charge for the
use or exploitation of any tangible or intangible property, (ix) covenant not to
compete or other material restriction on its ability to conduct a business or
engage in any other activity, (x) agreement to register securities under the
Securities Act or (xi) collective bargaining agreement.  For purposes of this
Agreement, an “Affiliate” shall mean any Person that directly or indirectly
controls, is controlled by, or is under common control with, the indicated
Person.
 
3.23 Employment Relations.  The Purchaser has no outstanding obligations, debts
or liabilities (including, without limitation, accrued vacation or other
benefits) owing to any employees of the Purchaser or any pension trusts related
to such employees.  There are no disputes ongoing with any of Purchaser’s
employees.  There are no promises to increase the salaries or benefits of any of
the employees.
 
3.24 Personnel.  The Purchaser has complied in all material respects with all
laws relating to the employment of labor, and the Purchaser has encountered no
material labor union difficulties. Other than pursuant to ordinary arrangements
of compensation to personnel, the Purchaser is not under any obligation or
liability to any officer, director, consultant or staff member of the Purchaser.
 
3.25 No Adverse Prospects.  The Purchaser (i) has not engaged in, nor has any
knowledge of any other person who has engaged in, any impropriety, undue
influence or unlawful activity on behalf of the Purchaser, which would adversely
affect the business results, prospects or reputation of the Purchaser, (ii) is
not aware of any circumstance or condition which would adversely affect this
transaction, the business of the Purchaser or Purchaser’s ability to conduct the
business prior to and following the Closing Date, or (iii) has no knowledge of
any claims or liabilities of any nature, other than usual and customary accounts
payable, against or of the Purchaser.
 
 
9

--------------------------------------------------------------------------------

 
 
3.26 No Judgments.  There are no outstanding, unsatisfied or threatened
judgments against the Purchaser or the Majority Shareholder.
 
3.27 Intentionally left blank
 
3.28 Disclosure.  (a)  No representation or warranty by Purchaser in this
Agreement or any Schedule or Exhibit hereto, or any statement, list or
certificate furnished or to be furnished by Purchaser pursuant to this Agreement
contains or shall contain any untrue statement of a material fact, or omits or
shall omit to state any material fact required to make the statements contained
herein or therein not misleading or necessary in order to provide Purchaser with
complete information as to the condition of the Acquired Assets.
 
3.29 Environmental Matters.
 
(a) To the knowledge of the Purchaser, the Purchaser has never generated, used,
handled, treated, released, stored or disposed of any Hazardous Materials (as
defined below) on any real property on which it now has or previously had any
leasehold or ownership interest, except in compliance with all applicable
Environmental Laws (as defined below).
 
(b) To the knowledge of the Purchaser, the historical and present operations of
the business of the Purchaser are in compliance with all applicable
Environmental Laws, except where any non-compliance has not had and would not
reasonably be expected to have a material adverse effect on the Condition of the
Purchaser.
 
(c) There are no material pending or, to the knowledge of the Purchaser,
threatened, demands, claims, information requests or notices of noncompliance or
violation against or to the Purchaser relating to any Environmental Law; and, to
the knowledge of the Purchaser, there are no conditions or occurrences on any of
the real property used by the Purchaser in connection with its business that
would reasonably be expected to lead to any such demands, claims or notices
against or to the Purchaser, except such as have not had, and would not
reasonably be expected to have, a material adverse effect on the Condition of
the Purchaser.
 
 
10

--------------------------------------------------------------------------------

 
 
(d) To the knowledge of the Purchaser, (i) the Purchaser has not sent or
disposed of, otherwise had taken or transported, arranged for the taking or
disposal of (on behalf of itself, a customer or any other party) or in any other
manner participated or been involved in the taking of or disposal or release of
a Hazardous Material to or at a site that is contaminated by any Hazardous
Material or that, pursuant to any Environmental Law, (A) has been placed on the
“National Priorities List”, the “CERCLIS” list, or any similar state or federal
list, or (B) is subject to or the source of a claim, an administrative order or
other request to take “removal”, “remedial”, “corrective” or any other
“response” action, as defined in any Environmental Law, or to pay for the costs
of any such action at the site; (ii) the Purchaser is not involved in (and has
no basis to reasonably expect to be involved in) any suit or proceeding and has
not received (and has no basis to reasonably expect to receive) any notice,
request for information or other communication from any governmental authority
or other third party with respect to a release or threatened release of any
Hazardous Material or a violation or alleged violation of any Environmental Law,
and has not received (and has no basis to reasonably expect to receive) notice
of any claims from any Person relating to property damage, natural resource
damage or to personal injuries from exposure to any Hazardous Material; and
(iii) the Purchaser has timely filed every report required to be filed, acquired
all necessary certificates, approvals and permits, and generated and maintained
all required data, documentation and records under all Environmental Laws, in
all such instances except where the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the Condition of the Purchaser.
 
(e) For purposes of this Agreement, the following terms shall have the meanings
provided below:
 
(i) “Environmental Laws” shall mean the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601, et seq.; the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001, et seq.;
the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901, et seq.; the
Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq.; the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §§ 136, et seq. and
comparable state statutes dealing with the registration, labeling and use of
pesticides and herbicides; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the
Clean Water Act (Federal Water Pollution Control Act), 33 U.S.C. §§ 1251 et
seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f, et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. §§ 1801, et seq.; as any of the above
statutes have been amended as of the date hereof, all rules, regulations and
policies promulgated pursuant to any of the above statutes, and any other
foreign, federal, state or local law, statute, ordinance, rule, regulation or
policy governing environmental matters, as the same have been amended as of the
date hereof.
 
(ii) “Hazardous Material” shall mean any substance or material meeting any one
or more of the following criteria: (a) it is or contains a substance designated
as or meeting the characteristics of a hazardous waste, hazardous substance,
hazardous material, pollutant, contaminant or toxic substance under any
Environmental Law; (b) its presence at some quantity requires investigation,
notification or remediation under any Environmental Law; or (c) it contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, petroleum
hydrocarbons, petroleum derived substances or waste, pesticides, herbicides,
crude oil or any fraction thereof, nuclear fuel, natural gas or synthetic gas.
 
3.30 Questionable Payments.  Neither the Purchaser nor any director, officer or,
to the knowledge of the Purchaser, agent, employee or other Person associated
with or acting on behalf of the Purchaser, has used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity; made any direct or indirect unlawful payments to
government officials or employees from corporate funds; established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
made any false or fictitious entries on the books of record of any such
corporations; or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment.
 
 
11

--------------------------------------------------------------------------------

 
 
3.31 Obligations to or by Stockholders.   The Purchaser has no liability or
obligation or commitment to any Stockholder or any Affiliate or “associate” (as
such term is defined in Rule 405 under the Securities Act) of any Stockholder,
nor does any Stockholder or any such Affiliate or associate have any liability,
obligation or commitment to the Purchaser.
 
3.32 Disclosure.  There is no fact relating to the Purchaser that the Purchaser
has not disclosed to Seller in writing that has had or is currently having a
material and adverse effect or, insofar as the Purchaser can now foresee, will
materially and adversely affect the Condition of the Purchaser. No
representation or warranty by the Purchaser herein and no information disclosed
in the schedules or exhibits hereto by the Purchaser contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Purchaser as follows:
 
4.1 Organization, Good Standing and Qualification.  Seller is a limited
liability company duly organized, validly existing and in good standing under
the laws of Utah, and has all requisite power and authority to own, lease and
operate the Acquired Assets and its respective business as and where presently
being conducted.
 
4.2 Authorization and Enforceability.  Seller has full corporate power and
corporate authority to make, execute, deliver and perform this Agreement and the
Transaction Documents to which Seller is a party, and the execution, delivery
and performance of this Agreement and the Transaction Documents by Seller have
been duly authorized by all necessary corporate action on the part of Seller
including, if necessary, shareholder approval. This Agreement has been, and as
of the Closing Date the Transaction Documents will be, duly executed and
delivered by Seller. This Agreement is, and as of the Closing Date the
Transaction Documents will be, the legal, valid and binding obligations of
Seller enforceable against Seller in accordance with its respective terms.
 
4.3 Consents.  Other than the consents by UP and BRS required for the novation
of the Notes and Royalty hereunder, no consent, approval or authorization of, or
registration or filing with, any Person is required of Seller in connection with
the execution and delivery of this Agreement, the Transaction Documents, or the
consummation of the transactions contemplated hereby or thereby by Seller, the
failure to obtain or make which, individually or in the aggregate, could
reasonably be expected to (a) have a material adverse effect; or (b) prevent
Purchaser or Seller from consummating the transactions contemplated by this
Agreement or the Transaction Documents.
 
 
12

--------------------------------------------------------------------------------

 
 
4.4 Compliance with Law. Seller has been and is in compliance with all
applicable laws, regulations and other requirements of all federal and state
governmental authorities, and all municipalities and other political
subdivisions and agencies thereof that have jurisdiction over Seller.
 
4.5 Licenses, Permits and Agreements.  To the best of Seller’s knowledge and
except for various permits needed to operate the mine, there are no presently
existing leases, agreements, permits, consents, approvals, licenses, contracts
or commitments, whether written or oral (collectively “Documents”), which are
required to lawfully conduct the business of the Seller.
 
4.6 Reports.  To the best of Seller’s knowledge, all material reports, schedules
and/or returns of any administrative agency of the Federal, or any State or
local governments required to have been filed in connection with the business of
the Seller and/or the Acquired Assets have been properly filed and all charges,
fees and other payments shown by such reports, schedules and/or returns to be
due and payable by Seller required to have been paid, have been paid. Seller is
not a party to any administrative proceeding before any governmental agency
which governs the business of the Seller or pertaining to the Acquired Assets,
nor is any administrative order pending as to any such agency.
 
4.7 Brokerage.  The Seller has not made any agreement or taken any other action
which might cause anyone to become entitled to a broker’s fee or commission as a
result of the transactions contemplated hereunder.
 
4.8 Acquired Assets.  At the Closing, the Acquired Assets constitute all of the
assets, and properties, (i) used to operate the business of Seller in accordance
with all applicable laws and industry standards and (ii) necessary to operate
the business of Seller in accordance with all applicable laws and industry
standards.  The Acquired Assets are in good working condition.
 
4.9 Title to Acquired Assets.  Subject to the Liens described on Schedule 1.1,
Seller is the sole and exclusive legal owner of all right, title and interest in
and has good title to all of the Acquired Assets, free and clear of all Liens.
 
4.10 Marketable Title.  Seller acquired the Acquired Assets by way of a
quitclaim deed, and Seller will convey the Aquired Assets to the Subsidiary
pursuant to a quitclaim deed.  To Seller’s knowledge, there are no outstanding
or unsatisfied judgments against Seller or Majority  Shareholder other then as
set forth in this Agreement.
 
4.11Binding Obligations.  The Agreement and the Purchase constitute the legal,
valid and binding obligations of the Seller and are enforceable against the
Seller in accordance with their respective terms, except as such enforcement is
limited by bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.
 
 
13

--------------------------------------------------------------------------------

 
 
4.13 Absence of Undisclosed Liabilities. To the knowledge of the Seller, the
Seller and its affiliates have no material obligation or liability (whether
accrued, absolute, contingent, liquidated or otherwise, whether due or to become
due), arising out of any transaction entered into at or prior to the Closing,
except by the specific terms of any written agreement, document or arrangement
identified herein.
 
4.15 No Pending Litigation or Proceedings.  To the knowledge of the Seller,
there are no actions, suits, investigations or proceedings (public or private)
pending against or threatened against or affecting any of the assets of Seller
or that question the validity of this Agreement or any action taken or to be
taken by Seller in connection with the consummation of the Transaction Documents
before any court or arbitrator or Authority. There are currently no outstanding
judgments, decrees, settlement agreements or orders of any court or Authority
against Seller, or any Affiliate of Seller.  All properties leased or otherwise
utilized by Seller in the course of its business operations (the “Seller
Properties”) were maintained in compliant manner and Seller does not expect any
litigation as a result of the termination of any contracts in connection with
such Seller Properties.
 
4.16 No Conflicts.  To the knowledge of the Seller, neither the execution and
delivery by Seller or its affiliates of this Agreement nor the consummation by
it of the transactions contemplated hereby will: (i) conflict with or result in
a breach of Seller’s and its affiliates’ certificate of formation or operating
agreement; (ii) violate any statute, law, rule or regulation applicable to
Seller and its affiliates or any order, writ, injunction or decree of any court
or governmental authority applicable to Seller and its affiliates  or (iii)
violate or conflict with or constitute a default under (or give rise to any
right of termination, cancellation or acceleration under) or result in the
creation of any Lien on any of the properties or assets of the Seller and its
affiliates pursuant to any agreement, indenture, mortgage, lease, contract or
other instrument to which Seller and its affiliates are parties or by which they
or their respective assets, may be bound or affected (whether written or oral).
 
4.17 Intentionally left blank.
 
4.19 No Defaults.  To the knowledge of the Seller, the Seller is not in material
default and Seller has not received any notice of any default, under any loan,
lease, agreement or contract, nor has any event occurred which, with the passage
of time or the giving of notice, would constitute a material default by Seller
or by any other party thereto under any such loan, lease, agreement or contract.
 
 
14

--------------------------------------------------------------------------------

 
 
4.20 Assets and Contracts.   To the knowledge of the Seller, the Seller is not a
party to any written or oral agreement not made in the ordinary course of
business that is material to the Seller. The Seller is not a party to any
written or oral (i) agreement for the purchase of fixed assets or for the
purchase of materials, supplies or equipment in excess of normal operating
requirements, (ii) agreement for the employment of any officer, individual
employee or other Person on a full-time basis or any agreement with any Person
for consulting services, (iii) indenture, loan or credit agreement, note
agreement, deed of trust, mortgage, security agreement, promissory note or other
agreement or instrument relating to or evidencing Indebtedness for Borrowed
Money or subjecting any asset or property of the Seller to any Lien or
evidencing any Indebtedness, (iv) guaranty of any Indebtedness, (v) lease or
agreement under which the Seller is lessee of or holds or operates any property,
real or personal, owned by any other Person under which payments to such Person
exceed $5,000 per year, (vi) agreement granting any preemptive right, right of
first refusal or similar right to any Person, (vii) agreement or arrangement
with any Affiliate or any “associate” (as such term is defined in Rule 405 under
the Securities Act) of the Seller or any present or former officer, director or
stockholder of the Seller, (viii) agreement obligating the Seller to pay any
royalty or similar charge for the use or exploitation of any tangible or
intangible property, (ix) covenant not to compete or other material restriction
on its ability to conduct a business or engage in any other activity, (x)
agreement to register securities under the Securities Act or (xi) collective
bargaining agreement.
 
4.23 No Adverse Prospects.  The Seller (i) has not engaged in, nor has any
knowledge of any other person who has engaged in, any impropriety, undue
influence or unlawful activity on behalf of the Seller, which would adversely
affect the business results, prospects or reputation of the Seller, (ii) is not
aware of any circumstance or condition which would adversely affect this
transaction, the business of the Seller or Seller’s ability to conduct the
business prior to and following the Closing Date, or (iii) has no knowledge of
any claims or liabilities of any nature, other than usual and customary accounts
payable, against or of the Seller.
 
4.24 No Judgments.  To the knowledge of the Seller, there are no outstanding,
unsatisfied or threatened judgments against the Seller or its affiliates.
 
 4.25 Intentionally left blank
 
4.26 Disclosure.  (a)  No representation or warranty by Seller in this Agreement
or any Schedule or Exhibit hereto, or any statement, list or certificate
furnished or to be furnished by Seller pursuant to this Agreement contains or
shall contain any untrue statement of a material fact, or omits or shall omit to
state any material fact required to make the statements contained herein or
therein not misleading or necessary in order to provide Seller with complete
information as to the condition of the Acquired Assets.
 
4.27 Environmental Matters.
 
(a) To the knowledge of the Seller, the Seller has never generated, used,
handled, treated, released, stored or disposed of any Hazardous Materials  on
any real property on which it now has or previously had any leasehold or
ownership interest, except in compliance with all applicable Environmental Laws.
 
(b) To the knowledge of the Seller, the historical and present operations of the
business of the Seller are in compliance with all applicable Environmental Laws,
except where any non-compliance has not had and would not reasonably be expected
to have a material adverse effect on the Condition of the Seller.
 
 
15

--------------------------------------------------------------------------------

 
 
(c) There are no material pending or, to the knowledge of the Seller,
threatened, demands, claims, information requests or notices of noncompliance or
violation against or to the Seller relating to any Environmental Law; and, to
the knowledge of the Seller, there are no conditions or occurrences on any of
the real property used by the Seller in connection with its business that would
reasonably be expected to lead to any such demands, claims or notices against or
to the Seller, except such as have not had, and would not reasonably be expected
to have, a material adverse effect on the Condition of the Seller.
 
(d) To the knowledge of the Seller, (i) the Seller has not sent or disposed of,
otherwise had taken or transported, arranged for the taking or disposal of (on
behalf of itself, a customer or any other party) or in any other manner
participated or been involved in the taking of or disposal or release of a
Hazardous Material to or at a site that is contaminated by any Hazardous
Material or that, pursuant to any Environmental Law, (A) has been placed on the
“National Priorities List”, the “CERCLIS” list, or any similar state or federal
list, or (B) is subject to or the source of a claim, an administrative order or
other request to take “removal”, “remedial”, “corrective” or any other
“response” action, as defined in any Environmental Law, or to pay for the costs
of any such action at the site; (ii) the Seller is not involved in (and has no
basis to reasonably expect to be involved in) any suit or proceeding and has not
received (and has no basis to reasonably expect to receive) any notice, request
for information or other communication from any governmental authority or other
third party with respect to a release or threatened release of any Hazardous
Material or a violation or alleged violation of any Environmental Law, and has
not received (and has no basis to reasonably expect to receive) notice of any
claims from any Person relating to property damage, natural resource damage or
to personal injuries from exposure to any Hazardous Material; and (iii) the
Seller has timely filed every report required to be filed, acquired all
necessary certificates, approvals and permits, and generated and maintained all
required data, documentation and records under all Environmental Laws, in all
such instances except where the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the Condition of the Seller.
 
ARTICLE 5
COVENANTS
 
5.1 Further Action and Covenants.  After the date hereof, each party hereto
shall, at its own expense and upon the request of another party hereto, take the
actions to do, execute, acknowledge and deliver, or cause to be done, executed,
acknowledged and delivered, all such further acts, deeds, assignments,
transfers, conveyances, powers of attorney and assurances as may be reasonably
required to perfect the transactions contemplated herein and to fulfill and
implement the terms of this Agreement or realize the benefits intended to be
afforded hereby.  Each party shall cooperate with the other’s reasonable
requests as they relate to the Acquired Assets being sold hereunder after the
Closing Date.
 
 
16

--------------------------------------------------------------------------------

 
 
5.2 Certain Taxes and Expenses.  Seller shall be responsible solely for the
payment or discharge of all federal, state and local sales, use, transfer, real
property transfer, documentary stamp, recording and other similar taxes with
respect to the sale of the Acquired Assets.  Whether or not the transactions
contemplated by this Agreement are consummated, Seller and Purchaser shall each
bear their respective investment banking, accounting, legal and other expenses
incurred in connection with the transactions contemplated by this Agreement.
 
5.3 Access to Information.  Seller and Purchaser shall cooperate fully with each
other after the Closing so that (subject to any limitations that are reasonably
required to preserve any applicable attorney-client privilege) each party has
access to the business records, contracts and other information existing at the
Closing Date and relating in any manner to the Acquired Assets (whether in the
possession of Seller or Purchaser). No files, books or records existing at the
Closing Date and relating in any manner to the Acquired Assets shall be
destroyed by any party for a period of six years after the Closing Date (which
period shall be extended upon the reasonable request of either party) without
giving the other party at least 30 days’ prior written notice, during which time
such other party shall have the right (subject to the provisions of the next
succeeding paragraph) to examine and to remove any such files, books and records
prior to their destruction.  The access to files, books and records contemplated
by this Section shall be during normal business hours and upon not less than two
days’ prior written request, shall be subject to such reasonable limitations as
the party having custody or control thereof may impose to preserve the
confidentiality of information contained therein, and shall not extend to
material subject to a claim of privilege unless expressly waived by the party
entitled to claim the same.
 
5.4 Indemnification.  Seller and Purchaser agree as follows:
 
(a) General Indemnification Obligations.
 
(i) The Purchaser, Subsidiary, the Majority Shareholder and any of their
successors and assigns (collectively, “Indemnitors”) shall indemnify and hold
harmless Seller and its directors, officers and Affiliates from and against any
and all Damages arising out of or resulting from any misrepresentation or breach
of any representation, warranty, covenant or agreement made by Purchaser in this
Agreement or in any agreement or certificate furnished or to be furnished to
Seller by or on behalf of Purchaser pursuant hereto or in connection with the
transactions contemplated hereby.  In addition to any rights of offset or setoff
that Seller may have at common law or otherwise, any indemnification obligations
hereunder of the Indemnitors to the Seller or any other indemnitee may, in the
sole discretion of Seller, be offset or setoff by Seller against any shares of
common stock held by the Majority Stockholder whereby the shares of common stock
held by the Majority Stockholder may be cancelled if such indemnification event
occurs.
 
(ii) Seller shall indemnify and hold harmless Purchaser and its directors,
officers, shareholders and Affiliates from and against any and all Damages
arising out of or resulting from any misrepresentation or breach of any
representation, warranty, covenant or agreement made by Seller in this Agreement
or in any agreement or certificate furnished or to be furnished to Purchaser by
or on behalf of Seller pursuant hereto or the transactions contemplated hereby.
 
 
17

--------------------------------------------------------------------------------

 
 
(iii) For purposes of this Agreement, “Damages” shall mean any and all claims,
actions, suits, proceedings, liabilities, obligations, losses, damages
(including any fines, penalties or punitive damages, costs of investigation,
clean-up, remediation, bodily injury, death and property damage, costs of
shutdown, diminution in operations, product withdrawals or discontinuance of
distribution of products), settlements, deficiencies, interests, costs and
expenses (including reasonable attorneys’ fees, court costs and other expenses
incurred in investigating, preparing or defending any of the foregoing or in
enforcing rights hereunder) actually suffered or actually incurred
(collectively, the “Losses”) as and when incurred or suffered.
 
(b) General Indemnification Procedures.
 
(i) The Seller or Purchaser seeking indemnification pursuant to this Section 
(an “Indemnified Party”) shall give prompt notice to the other party (either
Purchaser its successors and assigns or Seller, respectively) from whom such
indemnification is sought (the “Indemnifying Party”) of the assertion of any
claim, or the commencement of any action, suit or proceeding, in respect of
which indemnity may be sought hereunder and will give the Indemnifying Party
such information with respect thereto as the Indemnifying Party may reasonably
request, but failure to give such notice shall relieve the Indemnifying Party of
any liability hereunder only to the extent that the Indemnifying Party has
suffered actual prejudice thereby. The Indemnifying Party shall have the right,
exercisable by written notice to the Indemnified Party within 30 days of receipt
of notice from the Indemnified Party of the commencement of or assertion of any
claim or action, suit or proceeding by a third party in respect of which
indemnity may be sought hereunder (a “Third Party Claim”), to assume the defense
of such Third Party Claim.
 
(ii) The Indemnifying Party or the Indemnified Party, as the case may be, shall
have the right to participate in (but not control), at its own expense, the
defense of any Third Party Claim which the other is defending as provided in
this Agreement.
 
(iii) The Indemnifying Party, if it shall have assumed the defense of any Third
Party Claim as provided in this Agreement, shall not consent to a settlement of,
or the entry of any judgment arising from, any such Third Party Claim without
the prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed). The Indemnifying Party shall not, without the
prior written consent of the Indemnified Party, enter into any compromise or
settlement which commits the Indemnified Party to take, or to forbear to take,
any action. The Indemnified Party shall have the sole and exclusive right to
settle any Third Party Claim, on such terms and conditions as it deems
reasonably appropriate, to the extent such Third Party Claim involves equitable
or other non-monetary relief, and shall have the right to settle any Third Party
Claim involving monetary damages with the written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld.
 
 
18

--------------------------------------------------------------------------------

 
 
(iv) Whether or not the Indemnifying Party chooses to defend or prosecute any
claim involving a third party, all the parties hereto shall cooperate in the
defense or prosecution thereof and shall furnish such records, information and
testimony, and attend such conferences, discovery proceedings, hearings, trials
and appeals, as may be reasonably requested in connection therewith.
 
5.5 Intentionally left blank.
 
5.6 Further Assurances:  Seller and Purchaser agree as follows:
 
(a) From and after the Closing Date, Seller shall from time to time, at the
request of Purchaser and without further cost or expense to Purchaser, execute
and deliver or cause to be executed and delivered such other instruments of
conveyance and transfer as Purchaser may reasonably request in order to more
effectively convey, transfer and assign the Acquired Assets to Purchaser.
 
(b) From and after the Closing Date Purchaser shall from time to time, at the
request of Seller and without further cost or expense to Seller, execute and
deliver or cause to be executed and delivered such other instruments of
conveyance and transfer as Seller may reasonably request in order to more
effectively convey, transfer and assign the Acquired Assets to Purchaser.
 
ARTICLE 6
MISCELLANEOUS
 
6.1 Dispute Resolution.  Any controversy or claim arising out of or relating to
the Agreement, or the breach thereof, shall be settled exclusively by
arbitration.  Such arbitration shall be conducted before a single arbitrator
with at least five (5) years experience in the gold mining industry and in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect. The arbitration shall take place in Salt Lake City,
Utah.  Judgment may be entered on the arbitrator's award in any court having
jurisdiction, and the parties irrevocably consent to the jurisdiction of such
courts for that purpose.  The parties hereto (collectively, the "Parties" each a
"Party") waive personal service in connection with any such arbitration. All
decisions of the arbitrator shall be final and binding on the Parties.  The
Parties shall equally divide all costs of the American Arbitration Association
and the arbitrator.  Each Party shall bear its own legal fees in any
dispute.  The arbitrator may grant injunctive or other relief.
 
6.2 Construction.  Purchaser and Seller have participated jointly in the
negotiation and drafting of this Agreement and the Transaction Documents. In the
event any ambiguity or question of intent or interpretation arises, this
Agreement and the Transaction Documents shall be construed as if drafted jointly
by Purchaser and Seller, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. Nothing in the
Schedules hereto shall be deemed adequate to disclose an exception to a
representation or warranty made herein unless the exception for a specific
representation and warranty is described on the Schedule with reasonable
particularity.
 
 
19

--------------------------------------------------------------------------------

 
 
6.3 Nature and Survival of Representations.  All representations, warranties,
covenants and agreements of Purchaser and Seller contained in this Agreement or
any exhibit or schedule hereto or any certificate or other document delivered
pursuant to this Agreement shall survive the Closing without limitation.
 
6.4 Notices.  Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted to be given to any party hereunder
shall be in writing and shall be deemed given only if delivered to the party
personally or sent to the party by telecopy, telegram or by registered or
certified mail (return receipt requested) with postage and registration or
certification fees thereon prepaid, addressed to the party at its address set
forth below:
 
If to Seller, to:
Inception Resources, LLC
 5320 South 900 East, Suite 260
Murray, Utah 84107
Fax:
Attention: Trent D’Ambrosio


with a copy to counsel of Inception Resources, LLC:


Fleming PLLC
49 Front Street, Suite 206
Rockville Centre, NY 11570
Fax: (516) 977-1209
Attention: Stephen M. Fleming, Esq.
 
If to Purchaser:
Gold American Mining Corp.
16810 Kenton Drive, Suite 160
Huntersville, North Carolina 280781
Fax:
Attention:


 
20

--------------------------------------------------------------------------------

 
 
6.5 Successors and Assigns.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
6.6 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah without giving effect to its
conflict of laws provisions.
 
6.7 Entire Agreement.  This Agreement, together with the schedules and exhibits
hereto, constitutes the entire understanding of the parties, supersedes any
prior agreements or understandings, written or oral, between the parties with
respect to the subject matter hereof, and is not intended to confer upon any
Person other than the parties hereto any benefit, right or remedy.
 
6.8 Amendment and Waiver.  The parties may, by mutual agreement, amend this
Agreement in any respect, and any party, as to such party, may (a) extend the
time for the performance of any of the obligations of the other party; (b) waive
any inaccuracies in representations and warranties by the other party; (c) waive
compliance by the other party with any of the agreements contained herein and
performance of any obligations by the other party; and (d) waive the fulfillment
of any condition that is precedent to the performance by such party of any of
its obligations under this Agreement. To be effective, any such amendment or
waiver must be in writing and be signed by the party against whom enforcement of
the same is sought.
 
6.9 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument.
 
6.10 Headings.  The headings preceding the text of the sections and subsections
hereof are inserted solely for convenience of reference and shall not constitute
a part of this Agreement, nor shall they affect its meaning, construction or
effect.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first written above.
 

  INCEPTION RESOURCES, LLC          
 
By:
/s/ Trent D’Ambrosio     Name: Trent D’Ambrosio     Title: Manager              
      GOLD AMERICAN MINING CORP.             By: /s/ Brett Bertolami     Name:
Brett Bertolami     Title: CEO                     INCEPTION DEVELOPMENT INC.  
          By: /s/ Brett Bertolami     Name: Brett Bertolami     Title: CEO      
              MAJORITY SHAREHOLDER OF GOLD AMERICAN MINING CORP.             By:
/s/Brett Bertolami       Brett Bertolami  

 
 
22

--------------------------------------------------------------------------------

 
 
SCHEDULES
 
Schedule 1.1   Acquired Assets
 
That certain real property in the County of Lemhi, State of Idaho, described as
follows:


U.P. & Burlington Lode, Mineral Survey 1602, Eureka Mining District, Located In
Section 17, Township 22 North, Range 21 East Boise Meridian
 
 
 
 
23

--------------------------------------------------------------------------------